                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

SET SHAHBABIAN, M.D.,                                                      Case No. 1:18-cv-790

        Plaintiff,                                                         Dlott, J.
                                                                           Bowman, M.J.

                v.

TRIHEALTH, INC., et al.,

        Defendants.


                            MEMORANDUM OPINION AND ORDER

        A year ago, Plaintiff Set Shahbabian, M.D., filed suit against Defendants TriHealth,

Inc., Trihealth G, LLC doing business as TriHealth Physician Partners (jointly referenced

as “TriHealth”), and Mayfield Clinic, Inc. (“Mayfield”). The case has been referred to the

undersigned magistrate judge for ruling on all non-dispositive motions, and for a report

and recommendation on any dispositive matters. (Doc. 3). Presently pending and ripe for

disposition are three discovery-related motions: (1) Mayfield’s motion to quash and for a

protective order, (Doc. 74); (2) Plaintiff’s Motion to Compel discovery from Navigant and

from Sullivan Cotter & Associates; and (3) TriHealth’s motion to quash the third-party

subpoenas served upon Navigant and Sullivan Cotter & Associates. Plaintiff recently filed

two additional motions to compel discovery from one of TriHealth’s law firms and its

attorney, but those motions are not yet ripe.1




1 It appears that a subpoena was issued to the law firm seeks the same information that has been compelled
by this Order. Without pre-judging the issue presented here prior to full briefing (should Plaintiff continue
to seek to compel compliance with the subpoena), the undersigned notes that the issuance of subpoenas
to a party’s law firm and/or attorney is highly unusual.
        I.      Background

        Discovery in this case has been extremely contentious, and the parties have

enlisted the Court’s assistance in multiple telephonic conferences prior to filing the current

set of motions. Fact discovery is scheduled to conclude by December 2, 2019, with a

dispositive motion deadline of January 10, 2020. In lieu of setting forth a more complete

background, the undersigned incorporates by reference the Background set forth in the

Memorandum Opinion and Order filed on October 8, 2019, which addressed a closely

related informal discovery dispute.2 (Doc. 78).

        A primary issue in dispute is the scope of discoverable documents relating to “fair

market value” (“FMV”) determinations. Plaintiff’s employment contract explicitly states

that his compensation must not exceed FMV. (Doc. 21-1 at 19). That contractual term

arises from federal laws (the Stark Act and the Anti-kickback law) that impose limitations

on physician compensation relative to FMV, with FMV compensation often expressed as

a salary range.       The FMV determinations were made by accounting and valuation

consultants at the request of either corporate general counsel and/or outside counsel for

TriHealth.3

        Plaintiff’s contracted salary is based upon a work relative value unit (“wRVU”). The

calculation of the wRVU requirement was based, at least in part, upon regulatory FMV

standards. Plaintiff alleges that he was fraudulently induced to agree to the wRVU



2 The undersigned filed a written order following an informal discovery conference, and the in camera review
of some documents, in the hopes of avoiding further written motions on the same issue. Regrettably, that
hope was unfulfilled.
3 Plaintiff points to some evidence that suggests that Navigant may have been directly engaged by TriHealth

as opposed to counsel for TriHealth. The undersigned finds the dispute to be immaterial. In the context of
the record presented, the underlying data and analyses regarding the FMV analysis from the business
consultants (whether communicated directly to TriHealth’s counsel or to TriHealth directly) from Navigant
and Sullivan Cotter should be produced.

                                                     2
requirement. It is undisputed that Plaintiff’s wRVUs declined over time. Although the

reasons for that decline remain at the heart of this lawsuit, TriHealth has filed a

counterclaim relating to the decline in Plaintiff’s wRVUs. In its counterclaim, TriHealth

invokes a claw-back provision that TriHealth asserts entitles it to reimbursement of more

than $679,000 paid in salary to Plaintiff based upon the reduction of his wRVUs. (See

Doc. 51).

       Plaintiff argues that because the foundation of the contractual wRVU requirement

rests on TriHealth’s FMV analysis, and because TriHealth takes the position that a failure

of Plaintiff to reimburse TriHealth for the reduced wRVUs would result in Plaintiff’s salary

exceeding FMV in violation of federal law, Plaintiff is entitled to discovery of the underlying

FMV-related documents. In the October Order, the undersigned wrote that “TriHealth

does not dispute that the FMV valuation is highly relevant to Plaintiff’s breach of contract

claim, as well as to TriHealth’s affirmative defense and counterclaim.” (Doc. 78 at 11,

PageID 526). In addition to the FMV documents relating to his own compensation,

Plaintiff seeks similar FMV-related documents concerning the Co-Management

Agreement between TriHealth and Mayfield, which (according to Plaintiff) led to the

reduction of Plaintiff’s wRVUs. Plaintiff initially sought those documents directly from

Defendant TriHealth, but subsequently issued subpoenas to two business consultants

used by TriHealth to provide FMV analyses.

       II.    Analysis of Pending Motions

       A. Motion to Quash/Motion to Compel documents from Navigant Consulting,
          Inc. and Sullivan, Cotter & Associates, Inc.

       In addition to seeking FMV documents directly from TriHealth, Plaintiff has sought

the documents from two business consultants employed directly or indirectly by TriHealth

                                              3
to help determine FMV physician compensation. Plaintiff issued a subpoena to Navigant

on August 13, 2019, seeking numerous documents relating to FMV determinations made

by a physician compensation group that was headed up by a non-lawyer consultant, Patty

Bohney.    Ms. Bohney and her team subsequently left Navigant and began working for

another business consulting group, Sullivan Cotter & Associates, Inc., taking the TriHealth

FMV records with them. Plaintiff later issued a subpoena to Sullivan Cotter, seeking the

same FMV-related documents.

       Previously, TriHealth refused to produce any FMV records, arguing that all such

records were subject to an attorney-client privilege.     Upon receipt of the respective

subpoenas, the attorneys for Navigant and Sullivan Cotter similarly objected to production

based upon their client’s assertion of the same attorney-client privilege. Plaintiff has now

moved to compel Navigant and Sullivan Cotter to produce the documents, while TriHealth

has filed a separate motion to quash the third-party subpoenas. For the reasons

discussed below, the undersigned will compel Navigant and Sullivan Cotter to produce

documents responsive to the subpoenas and will deny TriHealth’s motion to quash.

       In the October 8, 2019 Order, the undersigned pointed out that the party asserting

the privilege bears the burden to prove its application, and that claims of attorney-client

privilege will be narrowly construed because they “reduce[] the amount of information

discoverable during the course of a lawsuit.” Humphreys, Hutcheson and Moseley v.

Donovan, 755 F.2d 1211, 1219 (6th Cir.1985) (quoting United States v. Goldfarb, 328

F.2d 280, 281 (6th Cir.), cert. denied, 377 U.S. 976, 84 S.Ct. 1883 (1964)). Thus, courts

apply the privilege “only when ‘necessary to achieve its purpose’ and only to protect legal

disclosures that ‘might not have been made absent the privilege.’” Cooey v. Strickland,



                                             4
269 F.R.D. 643, 648 (S.D. Ohio 2010) (quoting Fisher v. United States, 425 U.S. 391,

403, 96 S.Ct. 1569 (1976)).

       TriHealth insists that all FMV-related documents are subject to attorney-client

privilege because both Navigant and Sullivan were agents of TriHealth, engaged by

TriHealth’s counsel in order to provide legal advice. “The privilege applies to factual

investigations conducted by counsel at a corporate client’s request (to provide legal

advice to that client), and also to agents of an attorney who are assisting in rendering

legal advice to the client.” In re Behr Dayton Thermal Products, LLC, 298 F.R.D. 369, 373

(S.D. Ohio 2013) (internal citation omitted). However, as the October Order explained:

       To assess whether the privilege applies in any given situation, the Sixth
       Circuit has instructed courts to review the following criteria:

          (1) Where legal advice of any kind is sought (2) from a professional legal
          advisor in his [or her] capacity as such, (3) the communications relating
          to that purpose, (4) made in confidence (5) by the client, (6) are at his
          instance permanently protected (7) from disclosure by himself [or
          herself] or by the legal advisor, (8) unless the protection is waived.

       Reed v. Baxter, 134 F.3d 351, 355-56 (6th Cir. 1998) (additional citation
       omitted).

       No matter what, in order to be privileged, “communications between non-
       attorney corporate employees must be made in order to secure legal advice
       from counsel.” Upjohn Co. v. United States, 449 U.S. 383, 394, (1981).
       Thus, to establish that a document is protected under the attorney-client
       privilege, Defendants must prove that the “dominant intent” of the
       communication was to secure “legal advice from [a] lawyer.” See Behr
       Dayton Thermal Prod.’s, LLC, 298 F.R.D. at 375 (quoting Comtide Holdings,
       LLC v. Booth Creek Mgmt. Corp., 2010 WL 5014483, *2 (S.D. Ohio 2010)).

(Doc. 78 at 5, PageID 520)

       The October Order also stated: “The fact that the underlying accounting and

valuation data was shared with counsel for use in the contract negotiations does not alone

create a privilege for the data.” (Id. at 12, PageID 527). Ultimately, after determining that

                                             5
the FMV determinations were relevant, the October Order held that the “underlying factual

valuation consulting data and correspondence concerning FMV determinations from

Navigant and/or Chartis are not subject to the attorney-client privilege” and should be

produced. (Id. at PageID 529). In reaching this conclusion, the undersigned emphasized

that the privilege “only precludes disclosure of communications between attorney and

client and does not protect against disclosure of the facts underlying the communication.”

(Id. at PageID 528, quoting Humphreys, 755 at 1219, additional internal citations omitted).

The prior Order noted that “the fact of legal consultation or employment, clients' identities,

attorney's fees, and the scope and nature of employment” are “in general” not privileged

communications. (Id.)

       In drawing the conclusion that the underlying documents reflecting FMV valuations

that were performed and generated by the business consultants are not privileged, the

undersigned acknowledged that the “FMV determinations were made by non-attorney

accounting and valuation consultants” at the request of in-house and/or outside counsel.

However, the Court rejected, as overbroad, TriHealth’s blanket assertion that the

involvement of counsel in requesting and collecting the accounting data, combined with

consideration of federal regulatory laws like the Stark law, could “transform any

assessment of a physician’s FMV from a strictly contractual matter involving business

considerations into ‘a legal question with significant ramifications for healthcare

providers.’” (Id. at PageID 523).

       The undersigned also discussed and specifically rejected the application of the

legal authorities relied upon by TriHealth in support of its assertion of privilege, including

a June 2001 OIG bulletin and an unpublished decision from this Court:



                                              6
       In support of its assertion that any and all documents …relating in any
       manner to FMV physician compensation issues… are shielded from
       discovery by the cloak of attorney-client privilege, TriHealth cites Graff v.
       Haverhill North Coke Co., Case No. 1:09-cv-670, 2012 WL 5495514 at **9-
       10 (S.D. Ohio Nov. 13, 2012). In that case, Magistrate Judge Litkovitz was
       called upon to determine whether attorney client privilege could be claimed
       for an environmental consulting report. Judge Litkovitz held that because a
       memo directed in-house counsel “to obtain an [environmental] audit and
       provide legal advice on [Defendant’s] compliance with regulatory matters,”
       the record clearly established that the audit “was obtained by SunCoke for
       the express purposes of assisting its counsel in providing legal advice on
       environmental compliance matters” and thus was fully protected by the
       asserted attorney-client privilege. Applying Graff broadly, TriHealth could
       claim attorney-client privilege for any documentation from any type of
       consultant, so long as the consultant was engaged by or provided
       information to an attorney (whether corporate or outside counsel), and as
       long as counsel was retained (at least in part) to assist with regulatory
       compliance. Given the varied business and regulatory purposes of FMV
       analysis of physician compensation in the highly regulated industry of
       healthcare, the undersigned must respectfully disagree with the breadth of
       the Graff analysis in this particular context. Such a broad reading of Graff
       also runs counter to the basic principle that privileges should be construed
       narrowly, and that much of the underlying accounting “factual” data is not
       privileged.

(Doc. 78 at 10-11, PageID 525-526). TriHealth’s current motion to quash, filed after the

Court’s last order, continues to rely chiefly upon Graff to support its position that all of the

documents relating to FMV remain subject to attorney-client privilege. For the reasons

previously stated, the undersigned rejects the broad application of Graff to the documents

at issue.

       One of the main reasons that the October order did not order the immediate

production of all documents relating to the FMV analyses that were submitted in camera

was because, at that point, TriHealth had not produced so much as a privilege log by

which the Court could sufficiently determine whether there might yet be some privileged

documents among the entire body of records submitted to the Court. Additionally, the

Court recognized upon its initial review that some of the documents contained highly

                                               7
sensitive and confidential data that might be subject to the parties’ existing protective

order.4

          Unfortunately, the Court’s suggestion that some of the documents “may” be yet

subject to privilege appears to have been misinterpreted by TriHealth as carte blanche to

once again claim attorney-client privilege applies to most if not all of the subject

documents. TriHealth states that it retained Ms. Catherine Dunlay at Bricker & Eckler to

advise TriHealth on regulatory-compliance matters and physician compensation issues

in the course of its review of the TriHealth Orthopedic & Sports Institute (“TOSI”) and in

the larger context of negotiating TriHealth’s Co-Management Agreement with Mayfield.

In turn, Ms. Dunlay hired Navigant consultants to provide her with FMV analyses relating

to both TOSI (of which Plaintiff was a part) and the Co-Management Agreement.5 The

same analysts later left Navigant to work for a different consulting firm, Sullivan Cotter,

taking the TriHealth’s FMV records with them.6 Later, after the group of consultants had

begun working for Sullivan Cotter, Ms. Dunlay engaged Sullivan Cotter to provide

additional FMV data and data analysis for TriHealth. TriHealth argues that because Ms.

Dunlay provided legal advice to TriHealth concerning compliance issues with federal laws

concerning FMV physician compensation and retained Navigant – and later Sullivan


4 TriHealth argues in opposition to the motion to compel that its consultants’ “underlying data and data-
analysis methods” relating to the FMV analysis are “protected trade secrets.” (Doc. 89). The undersigned
does not disagree, but that is precisely the type of information that can be addressed by an appropriate
confidentiality agreement. If the parties’ existing protective order is insufficient, then the non-parties are
free to enter into a separate agreement.
To the extent that an addendum or a separate agreement is required beyond the existing protective order
entered into in this case, the non-parties will be permitted a brief period of additional time in which to comply
with this Order.
5 Ms. Dunlay has provided an affidavit to the same effect.
6 The ability of the analysts to take the underlying FMV documents with them to their new employer, during

a period of time when they were not retained by TriHealth, suggests a possible waiver. However, the issue
of waiver arises only if a privilege is first established. Here, the undersigned has concluded that no privilege
exists for the underlying factual data and analyses, as opposed to the legal advice and conclusions that
counsel may have drawn from that data.

                                                       8
Cotter - to assist her with the data and data analysis, that all FMV records are protected

by the attorney-client privilege.

        At the same time, TriHealth acknowledges that it and its consultants are aware of

the Court’s prior October 8 Order in which the undersigned clearly stated that TriHealth

should produce underlying “factual valuation consulting data and correspondence

concerning FMV determinations from Navigant and/or Chartis,” which conclusion would

apply equally to FMV analyses provided by Sullivan Cotter. TriHealth therefore requests

that, to the extent that the Court would continue to order its consultants to produce “any

factual valuation consulting data and correspondence” concerning FMV determinations,

that this Court “modify the subpoena to exclude data [previously] produced by TriHealth

under that Order.” (Doc. 89 at 7). Essentially, TriHealth seeks the modification in order

to “avoid undue burden to [the consultants] as nonparties to this dispute by limiting their

production to nonduplicative materials.” (Id.)            In light of the length of time that this

ongoing dispute has taken to date notwithstanding what was intended to be clear direction

in the Court’s October Order, the minimal cost of producing the “duplicative” materials

and the rapidly approaching discovery deadline, the Court declines to modify the

subpoenas as requested.

        In addition to its reliance on arguments previously rejected by the undersigned,

TriHealth complains that Plaintiff’s expansive discovery requests in this case are intended

for an improper purpose; chiefly, in order to garner evidence in a separate lawsuit that

Plaintiff either already has filed under seal, or that Plaintiff’s counsel intends to file against

TriHealth under the False Claims Act.7 It is true, as the undersigned recognized in its


7Plaintiff’s counsel has neither confirmed nor denied that he may be involved in a present or future FCA
case.

                                                   9
October Order, that FMV valuations are often particularly relevant for FCA claims.

TriHealth maintains that the Plaintiff is using this case as a “fishing expedition” to develop

counsel’s intended claims in the (anticipated) FCA case. At the end of the day, however,

TriHealth previously did not dispute the undersigned’s conclusion that the FMV

documents remain relevant to the claims presented in this case.

       But wait, says TriHealth. In its reply memorandum in support of its motion to

quash, TriHealth now argues for the first time that the FMV analyses is “not raised or

implicated in TriHealth’s Counterclaim” and is not “relevant or necessary to the

mechanical application of the plain language of Plaintiff’s Employment Agreement.”

(Doc. 86 at 4, PageID 706).      In other words, TriHealth offers new argument that the

requested data is not relevant to either the Plaintiff’s claims or the counterclaim after all,

and that this Court should quash the subpoenas on that basis.

       This argument is too little, too late. The undersigned has now conducted multiple

telephonic conferences concerning this issue and considered informal briefing prior to the

present slew of written motions. Up until now, TriHealth relied chiefly on attorney-client

privilege and did not object on grounds of relevancy. Indeed, the October 8 Order pointed

out that TriHealth had not objected on relevancy grounds. And even now, TriHealth

concedes that Plaintiff is likely to argue that the Agreement was breached by TriHealth

and was fraudulently induced, and to that extent that Plaintiff may yet contend that the

FMV information is relevant. (Id.) Discovery is intended to be broad; the undersigned

declines to revisit the Court’s prior conclusion that the subject documents are relevant to

the claims at issue.




                                             10
       In Plaintiff’s response in opposition to TriHealth’s motion to quash the subpoenas,

Plaintiff also points out that the first date on TriHealth’s long-awaited privilege log is April

30, 2015. The undersigned agrees that, based upon the failure of TriHealth to identify

any earlier-dated privileged documents, Navigant and Sullivan Cotter should produce any

responsive FMV documents that are dated prior to April 30, 2015 and that relate to

Plaintiff’s 2014 contract and subsequent amendments, as well as those in the same date

range that relate to the Mayfield/TriHealth’s 2014 Co-Management agreement, as

amended. The Court further agrees that FMV-related documents generated from Chartis

between March and October 2016 are subject to disclosure. The prior Order recognized

as much, and TriHealth’s brief additional argument in its reply memorandum, that the

Chartis communications should somehow be deemed to be the functional equivalent of

legal advice, is unpersuasive.

       B. Motion to Quash the Subpoena Issued to Scroggins Grear, Inc.

       On September 25, 2019, Defendant Mayfield Clinic, Inc. filed a motion to quash a

subpoena issued by Plaintiff to Scroggins Grear, Inc., Mayfield’s accounting firm. In the

subpoena, Plaintiff seeks Mayfield’s tax records, which he maintains will reflect additional

revenue obtained by Mayfield from the transfer of Plaintiff’s surgical practice to Mayfield.

Mayfield strongly objects to Plaintiff obtaining private, confidential compensation

information relating to its corporate officers, which information is included in the

referenced tax returns.      Therefore, Mayfield seeks either to completely quash the

subpoena, or alternatively, an order directing Scroggins to provide the requested

documents with the private, confidential compensation data (and social security numbers)

of Mayfield’s corporate officers to be redacted.



                                              11
       Plaintiff has filed no written response to Mayfield’s motion. The undersigned will

grant the relief requested.

       III. Conclusion and Order

       Accordingly, IT IS ORDERED:

       1. Mayfield’s motion to quash and for a protective order (Doc. 74) is GRANTED,

          with the subpoena issued to Scroggins Grear, Inc. to be quashed insofar as

          Plaintiff seeks confidential compensation information relating to its corporate

          officers;

       2. TriHealth’s motion to quash (Doc. 80) is DENIED;

       3. Plaintiff’s motion to compel the production of additional documents from

          Navigant and Sullivan Cotter (Doc. 79) is GRANTED, with all underlying factual

          valuation consulting data and analyses concerning FMV determinations

          generated by or communicated from those consultants to be provided on or

          before December 12, 2019;

          a. Navigant and Sullivan Cotter additionally shall produce any responsive FMV

              documents that are dated prior to April 30, 2015 and that relate to Plaintiff’s

              2014 contract and subsequent amendments, as well as those in the same

              date range that relate to the Mayfield/TriHealth’s 2014 Co-Management

              agreement, as amended;

          b. Pursuant to the October 8, 2019 Order, FMV data and analyses generated

              by Chartis between March and October 2016 likewise are subject to

              disclosure.




                                             12
      s/ Stephanie K. Bowman
     Stephanie K. Bowman
     United States Magistrate Judge




13
